Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “the 3D virtual representation” lacks clear antecedent basis.
Regarding claim 8, “the virtual information” lacks antecedent basis. Furthermore, there is no structural or procedural connection between the step recited in claim 8 and the method as recited in claim 1. Claim 14 includes similar limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (hereafter Jorgensen; US 20090154716 A1).
Regarding claim 1, Jorgensen discloses a method comprising:
initializing a value of a first material acoustic parameter of each of a plurality of surfaces in a local area based on a model of the local area (“modeled venue” in [0041] inherently includes a plurality of surfaces; the existing model of the venue is defined by material acoustic parameters, see [0042]; when loading the existing model, acoustic parameter of each of the plurality of surfaces in the venue is assigned to an initial value; see also [0045]);
performing a simulation that calculates a value of a second material acoustic parameter (reverberation time) based on the initialized value of the first material acoustic parameter of each of the plurality of surfaces (absorption coefficient of a material in [0043], [0044]), the simulation modifying the value of the first material acoustic parameter of each of the plurality of surfaces to a modified value of the first material acoustic parameter until a simulated value of the second material acoustic parameter calculated using the modified value of the first material acoustic parameter is within a threshold value of a target value of the second material acoustic parameter (“match the measured reverberation time” in [0041], see also [0051]), the simulation comprising a sequence of iterations ([0047], [0052], Fig. 7), wherein each iteration in the sequence comprises modifying the value of the first material acoustic parameter of a surface of the plurality of surfaces by a predetermined increment (MAV, [0047]); and
updating the model based on the modified value of the first material acoustic parameter of each of the plurality of surfaces that causes the simulated value of the second material acoustic parameter to be within the threshold value of the target value of the second material acoustic parameter (the result is shown in Fig. 10, [0057], abstract), wherein the updated model is used to render audio content ([0003]; “an audio player generating at least two acoustic signals simulating an audio program played over
the one or more loudspeakers in the model, the simulated audio program based on the adjusted absorption coefficient”).
With respect to the limitation recited in the wherein clause, the first interpretation is that it has no weight as it is not a positive step of the claimed method.
For a second interpretation, Jorgensen fails show that the updated model is used to render audio content presented by a headset. As illustrated in Fig. 1, the model manager (120), which provides simulated acoustic model of the venue ([0021]), is connected with the audio player (140) which generates acoustic signals that preferably give the user a realistic simulation of the designed sound system in the actual venue ([0022]). Thus, the acoustic signals generated by the audio player 140 in Jorgensen are modified by the acoustic model. When the designer would like to hear the end result of the designed model using the real music/speech, e.g., he/she can use two or more speakers or headset to generate the acoustic signals, wherein the headset would provide acoustic signals without cross path interferences comparing with the situation when the acoustic signals are generated from two or more speakers distanced away from the designer. Examiner takes Official Notice that the concept of cross path interference by speakers to the ears is notoriously well known in the art. Furthermore, the two speakers have to be placed symmetrically with respect to the user. If they are symmetrical, the user might hear sound from Their distance and angle with to the user would also affect user’s perception. Thus, it would have been obvious to one of ordinary skill in the art to modify Jorgensen by utilizing headset as the audio player for the designer in order to providing the designer with a direct acoustic feedback for evaluating the final product without using cross-talk cancellation.
Regarding claims 2 and 4, the first or second material acoustic parameter describes an acoustic property of a material of a surface within the local area (e.g., the value of T60 characterized the material in the venue).
Regarding claim 3, Jorgensen shows that the first material acoustic parameter is acoustic absorption coefficient, acoustic scattering coefficient, or a combination thereof (e.g., α).
Regarding claim 5, the modified Jorgensen meets the claimed limitation. Jorgensen teaches receiving a plurality of reverberation times of the local area indirectly (equation 3, numerous α, each α is inversely related to reverberation time); and determining the target value of the second material acoustic parameter based on the plurality of reverberation times (the result of equation 3).
Regarding claim 6, Jorgensen teaches determining the target value of the second material acoustic parameter based on the plurality of reverberation times comprises: determining a weight of each of the plurality of reverberation times; and determining a weighted average of the plurality of reverberation times (equation 1).
Regarding claim 7, Jorgensen teaches developing the 3D virtual representation based on visual information of at least a portion of the local area ([0026]).
Regarding claim 9, modified Jorgensen meets the claimed limitations. Jorgensen teaches determining one or more acoustic parameters for the local area by using the updated model (abstract, [0022]); transmitting the one or more acoustic parameters to the audio player (140), the audio player configured to render the audio content based on the one or more acoustic parameters and to present the rendered audio content (e.g., [0003]-[0005]).
Regarding claim 10, Jorgensen fails to show the specific venue as claimed. Jorgensen teaches a general venue. However, in view of the teaching from Jorgensen as a whole, one skilled in the art would have expected that the designer could utilize the method to simulate reverberation time in any room constructed from known building material with corresponding defined acoustic property, such as those as shown in Fig. 9, without undue experimentation. The claimed venue is a common indoor space that a designer might want to improve the acoustic. Thus, it would have been obvious to one of ordinary skill in the art to modify Jorgensen by utilizing the taught method for simulating the reverberation time in a particular room, such as a living room, in order to determine whether the predicted reverberation time would match the measured reverberation time in a cost efficient manner.
Most of limitations in claim 11-13 and 15 corresponds to claims 1, 2, 7 and 9 discussed before. Jorgensen also fails to show assigning a same value of material acoustic parameter for each of the plurality of surfaces. In the example provided by Jorgensen as shown in Fig. 9, some material have different value than others. One skilled in the art would have expected that a venue, to be constructed or already constructed could have five different material with five different set of absorption coefficient values, or two different material with the same absorption coefficient value at one or more frequencies (such as pews-wooden and concrete block-painted). What Jorgensen teaches is that the absorption coefficients would be adjusted, if one or more adjustments are necessary, regardless of the value of one or more initial assigned values, so the predicted reverberation time would match the measured reverberation time (e.g., [0003], [0043], Fig. 7, [0053]). It takes time and effort to assign the initial value for each material at plural frequencies if such value has to be manually entered individually. It takes up memory space to store different sets of coefficient values for a long list of materials. For a venue comprising surfaces with different material and expected to have similar coefficient values, the user could save time by assigning the same initial value/default value for each of those surfaces. Then the adjustment could be made for those frequencies that are deviated from the measured reverberation time.
Thus, it would have been obvious to one of ordinary skill in the art to modify Jorgensen by assigning the same values to each of the plurality of surfaces, having different materials, described in a 3D virtual representation in order to save time from importing or entering each coefficient value respectively to a simulated model with plural surfaces with different initial values or save the memory space for storing different set of coefficient values for different material.
Most of limitations of claim 16 correspond to those in claims 1, 7 and 11 discussed above. Jorgensen teaches non-transitory computer readable storage medium ([0060]).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen as applied to claims 1 and 11 above, and further in view of Schissler et al. (hereafter Schissler, “Acoustic Classification and Optimization for Multi-Modal Rendering of Real-World Scenes’, cited by applicant, filed on 7/22/2019) and Cahill et al. (hereafter Cahill; US 20160277863 A1).
Regarding claims 8 and 14, Jorgensen fails to show receiving visual information from the headset. Jorgensen teaches the model is being built based on acoustic space and property database ((0020],[0021]). The simulation could be applied to an existing venue ([0041]). Schissler teaches that video imaging from camera would be utilized to build 3D virtual representation of the local area (e.g., Fig. 1). No need to manually select the dimension and placement of the speakers. Cahill teaches a headset with camera, microphone and speakers ([0030], [0031], [0080], [0081]). Thus, it would have been obvious to one of ordinary skill in the art to modify Jorgensen in view of Schissler and Cahill by utilizing the camera on the headset to take images of a local area in order to allow the user to visually perceive the 3D virtual representation and also eliminate the manual steps of selecting the criterial for building the virtual model.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, Schissler and Cahill as applied to claim 8 above, and further in view of Rama et al. (hereafter Rama; US 20040213415 A1).
Regarding claims 5 and 6, Jorgensen and Schissler fail to show receiving a plurality of reverberation times of the local area from the headset. Both Jorgensen and Schissler teach a general measured RT60 which, as one skilled in the art would have understood and expected, is an empirical data providing a more accurate reference during optimization. Rama teaches that one way to provide an accurate estimate is by taking average of a plurality reverberation times ([0006]), wherein each reverberation time is determined to have the same weight. Cahill’s headset is able to perform the measurements of the reverberation time. Thus, it would have been obvious to one of ordinary skill in the art to modify Jorgensen, Schissler and Cahill in view of Rama by collecting several measured reverberation time and taking an average in order to provide a more reliable RT60.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11 and 13 of U.S. Patent No. 11,102,603. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘603 is more specific for claims 1-8 and 10-16 of instant application. Although patent ‘603 fails to explicitly recite transmitting acoustic parameters to the headset which renders the audio content in the claim, independent claim 1 of patent ‘603 explicitly stated that the updated model is used to render audio content presented by a headset. The claimed updated model in patent ‘603  includes the acoustic parameters. The claimed “render” in patent ‘603 is based on the transmitted acoustic parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654